Citation Nr: 0946019	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-29 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for degenerative joint disease, right knee, prior 
to January 17, 2008; entitlement to an evaluation in excess 
of 30 percent disabling for total knee replacement 
(prosthesis) from March 1, 2009 forward.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to 
November 2001.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a November 2006 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Lincoln, Nebraska, which continued the Veteran's 
disability evaluation of 10 percent for degenerative joint 
disease, right knee, and denied his request for an increased 
rating.  On July 26, 2007, the Veteran underwent right knee 
arthroscopy.  A September 2007 rating decision granted a 
temporary evaluation of 100 percent, effective July 26, 2007 
to August 31, 2007, based on surgery and convalescence.  In 
January 2008, the Veteran underwent a total right knee 
replacement.  A March 2008 rating decision granted a 
temporary evaluation of 100 percent, effective January 17, 
2008 to February 29, 2008, based on surgery and 
convalescence; a 100 percent evaluation, effective March 1, 
2008 to February 28, 2009, based on the implantation of the 
prosthesis; and a 30 percent evaluation, effective March 1, 
2009, the minimum rating following prosthetic joint 
replacement under Diagnostic Code 5055.  Since the RO did not 
assign the maximum disability rating possible, the appeal for 
a higher evaluation for degenerative joint disease prior to 
the total knee replacement, and a higher evaluation for 
residuals of total knee replacement remain before the Board.  
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  

In February 2007, a local hearing was held before a decision 
review officer at the Lincoln, Nebraska RO.  A transcript of 
this proceeding has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the Veteran's Claim Assistance Act ("VCAA"), VA has a 
duty, when appropriate, to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

Review of the claims file reveals that the Veteran underwent 
a total knee replacement (prosthetic arthroplasty) in January 
2008.  In a March 2008 rating decision, the RO assigned a 100 
percent disability rating through February 2009, and a 30 
percent disability rating effective March 1, 2009.  The RO 
noted that the Veteran would be entitled to a future VA 
examination to determine the residuals of his right knee 
disorder, therefore, the assigned rating was not considered 
permanent.  In a November 2009 Informal Hearing Presentation, 
the Veteran's service representative argued that, because the 
Veteran has never been afforded a new VA examination, a 
remand for a new examination is warranted.  The Board agrees 
and finds that a new examination is necessary to determine 
the current severity of his right knee disability.  See 38 
C.F.R. § 3.327 (2009).

The Board also notes that because the claims file only 
contains the Veteran's VAMC treatment records through 
February 2008, an attempt should be made to obtain his most 
up-to-date treatment records.  Where VA has constructive and 
actual knowledge of the availability of pertinent reports in 
its possession, an attempt to obtain those reports must be 
made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding 
that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimants were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  As records in the possession of VA are deemed 
to be constructively of record, they must be obtained.  Id.

Additionally, because the claims folder shows that the 
Veteran has previously received private physical therapy 
treatment, an inquiry should be made as to whether the 
Veteran has obtained any additional private medical treatment 
since undergoing his total knee replacement, and if so, an 
effort should be made to obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment 
records pertaining to the Veteran's right 
knee disability since February 2008.  Any 
negative reply should be included in the 
claims folder.

2.  The RO/AMC should contact the Veteran 
and ask him to identity any non-VA health 
care providers that have treated him for 
his right knee since October 2007.  After 
securing any necessary releases, the RO 
should attempt to obtain these records.  

3.  Thereafter, schedule the Veteran for 
an appropriate examination to determine 
the current severity of his service-
connected right knee, status post total 
knee replacement.  Any tests deemed 
necessary should be conducted, and all 
clinical findings should be reported in 
detail.  The complete claims folder must 
be provided to the examiner for review in 
conjunction with the examination, and the 
examiner must note that the claims folder 
has been reviewed.  



The examination report should specifically 
state the degree of disability present, to 
include whether there is favorable or 
unfavorable ankylosis in any degree of 
flexion or extension.  The clinician 
should also conduct range of motion 
studies of the right knee and identify any 
objective evidence of pain, to include 
whether there is evidence of weakened 
movement, excess fatigability, 
incoordination or functional loss due to 
pain on use or flare-ups when the knee in 
question is used repeatedly over a period 
of time.  To the extent possible, the 
functional impairment due to weakened 
movement, excess fatigability or 
incoordination on use should be assessed 
in terms of additional degrees of 
limitation of motion.  The clinician 
should also discuss how the Veteran's 
disability impacts his daily activities of 
living and occupation.  Any and all 
opinions must be accompanied by a complete 
rationale.

4.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


